                                                       Sloan R. Simmons, SBN 233752
                                                     1 Alyssa R. Bivins, SBN 308331

                                                     2 LOZANO     SMITH
                                                       One Capitol Mall, Suite 640
                                                     3 Sacramento, CA 95814
                                                       Telephone: (916) 329-7433
                                                     4 Facsimile: (916) 329-9050

                                                     5 Attorneys for Defendants
                                                       SACRAMENTO CITY UNIFIED SCHOOL DISTRICT,
                                                     6 JORGE   A. AGUILAR, CHRISTINE A. BAETA, JESSIE RYAN,
                                                       DARREL WOO, MICHAEL MINNICK, LISA MURAWSKI,
                                                     7 LETICIA   GARCIA, CHRISTINA PRITCHETT, MAI VANG,
                                                       and BOARD OF EDUCATION OF SACRAMENTO CITY
                                                     8 UNIFIED SCHOOL DISTRICT

                                                     9
                                                                                           UNITED STATES DISTRICT COURT
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12 BLACK PARALLEL SCHOOL BOARD et al.,                       Case No. 2:19-cv-01768-TLN-KJN
               LOZANO SMITH




                                                    13                Plaintiffs,                                STIPULATION AND ORDER REGARDING
                                                                                                                 EXTENSION OF TIME FOR PARTIES TO
                                                    14           vs.                                             FILE INITIAL JOINT STATUS REPORT
                                                    15 SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                 (L.R. 144)
                                                    16 DISTRICT et al.,

                                                    17                           Defendants.
                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28
                                                         ____________________________________________________________________________________________________
                                                         STIP. RE: TO EXTEND TIME TO FILE                              Black Parallel School Bd. et al. v. SCUSD et al.
                                                         INTIAL STATUS REPORT                                                      Case No. 2:19-cv-01768-TLN-KJN
                                                     1           Plaintiffs Black Parallel School Board et al., (“Plaintiffs”) and Defendants Sacramento City

                                                     2   Unified School District (“District”) et al., (“Defendants”) (collectively herein, “Parties”), through their

                                                     3   respective counsel of record, agree as follows:

                                                     4           1. WHEREAS, on December 20, 2019, the Court granted the Parties’ Joint Application for

                                                     5   Stay, staying this litigation for seven months, during which time the Parties intend to seek resolution of

                                                     6   this matter consistent with their agreed upon Structured Negotiations Agreement (ECF Doc. 25);

                                                     7           2. WHEREAS, the Court’s December 20, 2019 Order directs the Parties to prepare and submit

                                                     8   joint status reports every 90 days, and the Parties’ initial status report is due March 19, 2020;

                                                     9           3. WHEREAS, the Parties have been diligently preparing their initial status report for the Court,

                                                    10   and were on schedule for the filing of same on or before March 19, 2020;
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11           4. WHEREAS, consistent with the Eastern District Court’s General Orders 611 and 612, the
      Tel 916-329-7433 Fax 916-329-9050




                                                    12   developments over the past two weeks relating to the novel coronavirus (COVID-19) pandemic have
               LOZANO SMITH




                                                    13   resulted in issuance of guidance and directives from the national, state, and local levels, many of which

                                                    14   having direct impacts on the Parties, including but not limited to the closure of the District’s schools,

                                                    15   and the need for the District and its counsel to respond to urgent issues relating to COVID-19;

                                                    16           5. WHEREAS, the recent developments relating to the novel coronavirus (COVID-19)

                                                    17   pandemic, including those occurring only within the past week and up and through today, March 18,

                                                    18   2020, have impeded the Parties’ ability to finalize their joint status report for filing on or before March

                                                    19   19, 2020;

                                                    20           6. WHEREAS, the Parties acknowledge that the Court’s Standing Order directs that requests to

                                                    21   extend a deadline must be submitted at least seven (7) days in advance of said deadline, and that this

                                                    22   stipulation is outside of the seven-day deadline before the present March 19, 2020 deadline for the filing

                                                    23   of the Parties’ initial status report;

                                                    24   ///

                                                    25   ///

                                                    26   ///

                                                    27   ///
                                                         ____________________________________________________________________________________________________
                                                    28   ///
                                                         STIP. RE: TO EXTEND OF TO FILE                                Black Parallel School Bd. et al. v. SCUSD et al.
                                                         INITIAL JOINT STATUS REPORT                      -2-                                Case No. 2:19-cv-01768-
                                                         TLN-KJN
                                                     1           5. THEREFORE, the Parties hereby stipulate and request that the Court continue the deadline

                                                     2   for the Parties’ to file their initial status report 14 days to April 2, 2020.

                                                     3           IT IS SO STIPULATED.

                                                     4   Dated: March 18, 2020                                    Respectfully Submitted,

                                                     5                                                            LOZANO SMITH
                                                     6

                                                     7                                                            /s/ Sloan R. Simmons
                                                                                                                  SLOAN R. SIMMONS
                                                     8                                                            ALYSSA R. BIVINS
                                                                                                                  Attorneys for Defendants
                                                     9                                                            SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                  DISTRICT, JORGE A. AGUILAR, CHRISTINE
                                                    10                                                            A. BAETA, JESSIE RYAN, DARREL WOO,
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                                                                                  MICHAEL MINNICK, LISA MURAWSKI,
                                                    11                                                            LETICIA GARCIA, CHRISTINA PRITCHETT,
      Tel 916-329-7433 Fax 916-329-9050




                                                                                                                  MAI VANG, and BOARD OF EDUCATION OF
                                                    12                                                            SACRAMENTO CITY UNIFIED SCHOOL
                                                                                                                  DISTRICT
               LOZANO SMITH




                                                    13

                                                    14   Dated: March 18, 2020                                    EQUAL JUSTICE SOCIETY
                                                                                                                  DISABILITY RIGHTS CALIFORNIA
                                                    15                                                            NATIONAL CENTER FOR YOUTH LAW
                                                                                                                  WESTERN CENTER ON LAW AND
                                                    16                                                            POVERTY
                                                    17

                                                    18                                                            /s/ Mona Tawatao (as authorized on 03/18/20)
                                                                                                                  MONA TAWATAO
                                                    19                                                            Attorney for Plaintiffs
                                                                                                                  BLACK PARALLEL SCHOOL BOARD, S.A., by
                                                    20                                                            and through his Next Friend, AMY A., K.E., by and
                                                                                                                  through his Next Friend, JENNIFER E., and C.S.,
                                                    21                                                            by and through his General Guardian, SAMUEL S.
                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27
                                                         ____________________________________________________________________________________________________
                                                    28
                                                         STIP. RE: TO EXTEND OF TO FILE                                Black Parallel School Bd. et al. v. SCUSD et al.
                                                         INITIAL JOINT STATUS REPORT                      -3-                                Case No. 2:19-cv-01768-
                                                         TLN-KJN
                                                     1                                                     ORDER

                                                     2          Pursuant to the foregoing Stipulation of the Parties, and GOOD CAUSE APPEARING

                                                     3   THEREFORE, IT IS HEREBY ORDERED that the deadline for the Parties to file their initial joint

                                                     4   status report under the Court’s December 20, 2019 order is extended 14 days, to April 2, 2020.

                                                     5          IT IS SO ORDERED.

                                                     6

                                                     7   Dated: March 19, 2020

                                                     8
                                                                                                                      Troy L. Nunley
                                                     9                                                                United States District Judge
                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
               LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27
                                                         ____________________________________________________________________________________________________
                                                    28
                                                         STIP. RE: TO EXTEND OF TO FILE                                Black Parallel School Bd. et al. v. SCUSD et al.
                                                         INITIAL JOINT STATUS REPORT                      -4-                                Case No. 2:19-cv-01768-
                                                         TLN-KJN
